            Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 1 of 41




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLARD MCGRUDER;                         )
BARBARA BUTTERFIELD;                      )
LILY VALENTIN;                            )
DEBORAH DEMURO;                           )
CARMEN RODRIGUEZ; and                     )
FACE TO FACE;                             )
                                          )                  COMPLAINT
       Plaintiffs,                        )                  FOR INJUNCTIVE AND
                                          )                  DECLARATORY RELIEF
                    v.                    )
                                          )
STEVEN TERNER MNUCHIN, as                 )                  Civil Action No.
Secretary of Treasury;                    )
CHARLES P. RETTIG, as                     )
Commissioner of the Internal Revenue      )
Service; U.S. DEPARTMENT OF THE           )
TREASURY; INTERNAL REVENUE                )
SERVICE.                                  )
                                          )
                    Defendants.           )
__________________________________________)

                                       INTRODUCTION

       1.       When it passed the Coronavirus Aid, Relief, and Economic Security (“CARES”)

Act in March 2020, Congress directed Defendants, the Internal Revenue Service (“IRS”) and the

United States Department of the Treasury (“Treasury Department”), to rapidly and effectively

distribute necessary economic impact payments (“EIPs”) to American families economically

impacted by the COVID-19 pandemic. Defendants 1 have failed to distribute those urgently

needed emergency funds to one group of Americans who could use them most – people with

dependent children who do not file federal income tax returns and who receive federal benefits

mostly due to the fact that they have severe disabilities. This action challenges Defendants’


1
  “Defendants” refers to the IRS, Treasury Department together with Steven Terner Mnuchin, as
Secretary of Treasury, and Charles P. Rettig, as Commissioner of the IRS, U.S. Department of
the Treasury.
                                                 1
            Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 2 of 41




failure to fulfill their obligations under the CARES Act and the United States Constitution to this

population.

       2.       In response to the unprecedented economic disruption wreaked by the COVID-19

pandemic, Congress authorized immediate means-tested financial assistance, termed “economic

impact payments” (or EIPs) of up to $1,200 per adult and $500 per dependent child under age 17

to millions of American households via the CARES Act. Congress expected that the federal tax

infrastructure could quickly distribute critical financial assistance to eligible families. Although

the IRS was able to distribute EIPs to many Americans who had filed 2018 or 2019 federal tax

returns, many individuals who receive only federal benefits and have no or minimal other

income and are therefore “non-filers” of annual tax returns have fallen through the cracks and

have not received desperately needed emergency assistance payments to which they are entitled

for their dependent children.

       3.       In April 2020, after considerable Congressional and public pressure, the IRS and

the Treasury Department announced that they would automatically send EIPs to non-filer adults

who are “known” to the federal government because they are receiving Social Security

retirement, Social Security disability, Railroad Retirement Board (RRB), Veteran Affairs (VA)

or Supplemental Security Income (SSI) benefits.

       4.       Yet, Defendants refused to send automatic payments for eligible dependents of

federal benefits recipients. Instead, the IRS launched an online portal for non-filers to claim their

full EIPs. When this “non-filer portal” was launched, there was no indication that there was a

deadline to use the form.

       5.       Without advance notice or explanation, the IRS and the Treasury Department

announced ten days later – only via a press release published on the IRS website and social



                                                  2
            Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 3 of 41




media accounts – that non-filers who receive Social Security retirement, disability, and RRB

benefits had less than forty-eight hours to add their dependents to their EIPs through the portal.

Recipients of VA and SSI benefits were ultimately provided (again only via issuance of a press

release) a period of ten days to register on the portal. By contrast, the IRS granted non-filers who

do not receive federal benefits until October 15, 2020 – a period of more than six months from

the portal’s launch on April 10, 2020 – to access the same portal.

       6.       Unsurprisingly, many non-filer federal benefits recipients with dependents,

including Plaintiffs, were not able to meet these tight deadlines. They did not learn of the IRS

press releases in time; they encountered unresolvable technical issues with the portal; and their

disabilities prevented them from using the portal without reasonable accommodations, which

were not provided during the applicable windows to add dependents.

       7.       Despite the difficulties that federal benefits recipients encountered in adding

dependents to their automated EIPs, and the Congressional mandate to provide payments rapidly,

the IRS and the Treasury Department have decided that non-filer federal benefits recipients who

missed the deadlines to receive dependent EIPs are now out of luck, at least until 2021. The IRS

and the Treasury Department have refused to issue supplemental or corrective payments to non-

filer federal benefit recipients who did not register their dependents on the IRS website in time.

Defendants insist that non-filer federal benefits recipients must instead wait to receive their

payments until after they file 2020 federal income tax returns in the Spring of 2021 – even if they

would not otherwise be required to file 2020 tax returns. The IRS and the Treasury Department

maintain this position even as they have announced in the last few weeks that they will issue

supplemental or corrective payments to the “lucky” non-filer federal benefits recipients who




                                                  3
            Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 4 of 41




were able to use the portal by the deadlines, but who did not receive their dependent payments

due to agency error.

       8.       This action seeks declaratory and injunctive relief on behalf of recipients of

federal benefits whose constitutional rights were violated by the IRS and the Treasury

Department’s refusal to issue them payments for their dependent children. Defendants’ failure to

provide those payments is an abuse of discretion and unreasonable delay that violates the

Administrative Procedure Act, 5 U.S.C. § 500 et seq. The actions of the IRS and the Treasury

Department further violate Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, as well as the

Due Process and Equal Protection Clauses of the Fifth Amendment to the United States

Constitution. Plaintiffs request that the Court order Defendants Mnuchin and Rettig to

immediately disperse dependent stimulus payments to eligible federal benefits recipients.

                                 JURISDICTION AND VENUE

       8.       This Court has jurisdiction over Plaintiffs’ Administrative Procedure Act claim

(Claim I) pursuant to 28 U.S.C. § 1331 and 5 U.S.C. § 702. Plaintiffs bring these claims for

declaratory and injunctive relief to set aside Defendants’ action as contrary to law and arbitrary

and capricious, and amounting to an unreasonable delay, see 5 U.S.C. §§ 705, 706, presenting a

federal question. See 28 U.S.C. § 1331.

       9.       This Court has jurisdiction over Plaintiffs’ constitutional claims (Claims II and

III) pursuant to 28 U.S.C. § 1331 and § 1343(a)(4).

       10.      This Court has jurisdiction over Plaintiffs’ Rehabilitation Act claim (Claim IV)

pursuant to 29 U.S.C. § 794(a) and 28 U.S.C. § 1343(a)(4).

       11.      This Court may grant Plaintiffs’ request for declaratory and injunctive relief for

these claims under 28 U.S.C. §§ 2201 and 2202.



                                                  4
          Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 5 of 41




        12.     The United States has waived sovereign immunity for this action for declaratory

and injunctive relief against its agencies, and the agencies’ officers are sued in their official

capacities, pursuant to 5 U.S.C. § 702.

        13.     Plaintiffs’ claims for attorneys’ fees and costs are authorized by 28 U.S.C. §

2412.

        14.     Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §

1391(e)(1). Plaintiffs reside in this district and no real property is involved in the case. Because

this is an action against officers and agencies of the United States, venue is proper in this district

pursuant to 28 U.S.C. §1391(e). Venue is also proper in this district because Secretary Mnuchin

and Commissioner Rettig perform their official duties here. Finally, many of the events giving

rise to this action took place in this judicial district.

                                                PARTIES

        15.     Plaintiff Willard McGruder is a United States citizen who receives Social Security

Disability Insurance (SSDI), a federal benefit administered by the Social Security Administration

for people with disabilities that are so severe that they preclude work. He is the grandfather and

legal guardian of two minor children, aged 2 and 7 years old, who rely on him completely for

support, including food, shelter, and other life necessities. Because Plaintiff McGruder has

dependent minor grandchildren, he is eligible for a $1,000 dependent EIP under the CARES Act.

Both grandchildren are U.S. citizens, under the age of seventeen, and are not claimed as

dependents by any other tax filer. Mr. McGruder resides in the Eastern District of Pennsylvania.

        16.     Plaintiff McGruder and his dependent grandchildren survive on his SSDI benefits

and a small SNAP grant, totaling roughly $1,500 a month. Plaintiff McGruder’s expenses have




                                                     5
          Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 6 of 41




soared during the pandemic due to rising food prices in his neighborhood and he is having

difficulty making ends meet.

       17.       Because Plaintiff McGruder’s income is very low, he was not legally required to

file federal income tax returns in 2018 or 2019 and he did not file federal tax returns for those

years. As an SSDI recipient Mr. McGruder received a $1,200 EIP for himself automatically.

       18.       Plaintiff McGruder is almost completely illiterate and he does not use the

computer; he therefore did not know that the IRS had created a non-filer portal. However, he

learned that in order to receive an EIP for his two minor grandchildren he needed to complete an

IRS online tax form adding his grandchildren to his automated payment two days after the

Defendants’ deadline to complete the form expired. Because he did not learn of the Defendants’

deadline in time, Mr. McGruder has not received an EIP of $1,000 for his two dependent

grandchildren.

       19.       Plaintiff Lily Valentin is United States citizen and mother who receives

Supplemental Security Income (SSI) benefits, a federal means-tested benefit administered by the

Social Security Administration for people who are low-income and have severe disabilities that

preclude work. Ms. Valentin has received SSI benefits most of her life because she was born

with a cleft palate that, in conjunction with surgeries meant to address it, has left her with life-

long problems that affect her breathing and lead to choking. Ms. Valentin has a minor daughter,

aged 15, who depends on her completely for support. Because she has a dependent daughter,

Plaintiff Valentin is eligible for a $500 dependent EIP under the CARES Act. Ms. Valentin’s

daughter is a U.S. citizen, under the age of seventeen, and is not claimed as a dependent by any

other tax filer. Ms. Valentin lives in the Eastern District of Pennsylvania.




                                                   6
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 7 of 41




       20.       Plaintiff Valentin was not legally required to file federal income tax returns in

2018 or 2019 and did not file tax returns for those years. She received her personal EIP

automatically.

       21.       The Valentin household’s monthly income often does not cover all their expenses.

Money has been particularly tight during the COVID-19 pandemic because food has become

more expensive in their neighborhood and they have to buy more of it, because their daughter,

who used to eat breakfast and lunch at school, had to eat all of her meals at home from March

until June, pursuant to Pennsylvania’s stay-at-home order and subsequent school closures.

       22.       Plaintiff Valentin was not aware that she had to register her daughter on the IRS

non-filer portal to receive a dependent EIP until May 19, 2020, well after the May 5, 2020

deadline for SSI recipients. She had assumed she would get her daughter’s stimulus check

automatically, as she received her personal payment. Plaintiff Valentin does not know how to use

a computer, so even if she had known that she had to use the IRS non-filer tool to seek the EIP

for her daughter, she would not have been able to do so. Because Plaintiff Valentin did not learn

that she needed to register her daughter on the IRS non-filer portal by May 5, 2020 to get the

dependent EIP, Defendants are refusing to provide Ms. Valentin with an EIP of $500 for her

daughter, for which she is entitled, for the remainder of 2020.

       23.       Plaintiff Carmen Rodriguez is a United States citizen who has been receiving SSI

for at least 10 years due to multiple health problems that prevent her from working, including

depression, significant back pain, and arthritis. She is the grandmother and legal guardian of two

minor children one aged 8, and one who turned 17 in January 2020. Plaintiff Rodriguez’s minor

grandchildren have depended on her for support for years, including the entirety of 2019.

Because she has two dependent grandchildren, Ms. Rodriguez is eligible for a $1,000 dependent



                                                   7
          Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 8 of 41




EIP under the CARES Act. Her grandchildren are U.S. citizens, under the age of seventeen, and

are not claimed as dependents by any other tax filer. Ms. Rodriguez resides in the Eastern

District of Pennsylvania.

       24.     Plaintiff Rodriguez and her dependent grandchildren survive on Ms. Rodriguez’s

SSI benefits and as well as the SSI benefits her 17-year-old grandson receives for his disability,

as well as some state cash assistance benefits for the 8-year-old granddaughter which total

approximately $2,000 a month.

       25.     Plaintiff Rodriguez has faced significant unexpected expenses due to the COVID-

19 pandemic. Ms. Rodriguez’s mother tested COVID-19 positive and food prices have also

greatly increased in her neighborhood. Even while cutting back on preferred foods like ground

meat, and supplementing by getting free lunches from the city, Plaintiff Rodriguez has been

unable to keep up with all of her bills after paying the increased prices for groceries and for her

unexpected expenses related to COVID-19.

       26.     Plaintiff Rodriguez’s income is so low she was not required to file federal income

tax returns in 2018 or 2019 and she did not file tax returns for those years. She received her

personal EIP automatically.

       27.     With her daughter’s assistance, Plaintiff Rodriguez registered her grandchildren

on the IRS non-filer portal on April 30, 2020 – before the May 5, 2020 deadline – and received

an email that the application was accepted on the same day. Despite her compliance with the

rules, and despite receiving an email from the IRS indicating her tax form was “accepted,” the

IRS did not provide Ms. Rodriguez the stimulus payments for her grandchildren when she

received her personal payment on May 21, 2020. Since her older grandson has turned seventeen

in 2020, he will no longer be eligible for the stimulus payment if she has to apply for it based on



                                                  8
          Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 9 of 41




the 2020 tax year; her grandson will not be able to claim his own stimulus payment because he

will be the tax dependent of Ms. Rodriguez for tax year 2020.

       28.       Plaintiff Deborah DeMuro is a United States citizen who has been receiving SSI

since 2005 because back pain and behavioral health issues prevent her from working. Ms.

DeMuro has a minor son, aged 16, who also receives SSI, and depends on her for support.

Because she has a minor son, Plaintiff DeMuro is eligible for a $500 dependent EIP under the

CARES Act. Her son is a U.S. citizen, under the age of seventeen, and is not claimed as a

dependent by any other tax filer. Ms. DeMuro lives in the Eastern District of Pennsylvania.

       29.       The DeMuros’ monthly household income of approximately $1,500 per month

often does not cover all their expenses. Money has been particularly tight during the COVID-19

pandemic. Food has become more expensive in their neighborhood, and many of the stores

nearby impose item limits preventing Ms. DeMuro from saving money by buying bulk foods.

Things have been so tight, Plaintiff DeMuro and her son went without toilet paper for a while

because it was too expensive, and she also was not able to pay her complete gas bill in May.

       30.       Plaintiff DeMuro was not legally required to file federal income tax returns in

2018 or 2019 and she did not file tax returns for those years. She received her personal EIP

automatically.

       31.       When Ms. DeMuro heard in April 2020 that SSI recipients would need to

complete the IRS online portal to receive EIPs for minor dependents, she immediately and

repeatedly attempted to complete the online form. Ms. DeMuro received several notifications

that her application was rejected because she does not have an Identity Protection Personal

Identification Number (“IP PIN”), a special number the IRS is supposed to send her because she

was a victim of identity theft, but that she did not receive this year. Plaintiff DeMuro took steps



                                                  9
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 10 of 41




to recover the missing IP PIN from IRS with no avail, including attempting to call the IRS

customer service line, contacting third-party tax assisters, and even attempted to seek support by

posting in Facebook groups and on SSA’s Facebook page. Despite her extensive efforts she was

unable to get the help she needed before the May 5 deadline. Although Ms. DeMuro received a

stimulus payment for herself, she has not received the $500 EIP for her son. Defendants are

refusing to provide that payment to Ms. DeMuro in 2020.

       32.      Plaintiff Barbara Butterfield is a United States citizen who receives SSDI and

suffers from chronic pain due to fibromyalgia, chronic arthritis, and reflex syndrome disorder

that prevents her from working. She also has a history of learning disabilities. She is the

grandmother and legal guardian of three minor children ages 13, 15, and almost 16 who rely on

her completely for support, including food, shelter, and other life necessities. Because she has

three dependent grandchildren, Plaintiff Butterfield is eligible for a $1,500 dependent EIP under

the CARES Act. Her grandchildren are U.S. citizens, under the age of seventeen, and are not

claimed as dependents by any other tax filer. Ms. Butterfield resides in the Eastern District of

Pennsylvania.

       33.      Plaintiff Butterfield and her dependent grandchildren survive on her SSDI

benefits, their SSI benefits, and a small SNAP grant, totaling roughly $3,000 a month. Plaintiff

Butterfield has been struggling to keep up with expenses during the pandemic, causing her to

change her food shopping habits. Even so, she is unable to pay all of the household bills.

       34.      Because Plaintiff Butterfield’s income is very low, she was not legally required to

file federal income tax returns in 2018 or 2019 and she did not file federal tax returns for those

years. She received her personal EIP automatically as a federal benefits recipient.




                                                 10
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 11 of 41




       35.     Plaintiff Butterfield is computer illiterate and requires help completing

government forms due to her learning disabilities. Ms. Butterfield understood that SSDI

recipients like herself would receive EIPs automatically and assumed that included dependent

EIPs. Ms. Butterfield did not learn that she would need to complete the IRS online tax form to

add her grandchildren to receive the $1,500 payment for which she was entitled until after the

deadline had passed. Defendants are refusing to provide Ms. Butterfield the $1,500 dependent

EIP for her dependent grandchildren for the remainder of 2020.

       36.     Plaintiff Face to Face is a non-profit organization whose principal place of

business is in the Germantown neighborhood in Philadelphia, Pennsylvania. Face to Face

provides services to low-income individuals, many of whom struggle with homelessness or

severe behavioral health symptoms. Face to Face provides four principal services for free: a

dining room serving hot meals five days per week; legal assistance focused on criminal

expungement, housing, and identity theft; social services assistance; and health services. Face to

Face’s clients were harmed by the Defendants’ policy requiring federal beneficiary non-filers to

use the portal on tight deadlines to receive their full EIP in 2020.

       37.     Because Defendants’ policies and procedures made understanding EIP eligibility

and application procedures very complicated, the Face to Face Legal Clinic has been forced to

divert time, money, and other resources from its institutional mission. As a result, Face to Face’s

only lawyer and only paralegal were forced to devote dozens of hours each week to educating

and assisting clients attempting to seek dependent EIP benefits on the non-filer portal, including

advising clients who were non-filers and missed the deadline. Specifically, Face to Face’s legal

director, Ms. Brickman, had to divert time from her other duties to learn about EIPs and train her

paralegal and other Face to Face staff. She further had to divert her time from other work to



                                                 11
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 12 of 41




create and implement a communication strategy to her clients about the EIPs, including crafting

easily understandable communications for social media, and spending two hours each week to

make in person announcements to Face to Face clients. After each announcement, Ms. Brickman

spent (and continues to spend) an hour or more answering individual questions about EIPs.

During this time, Ms. Brickman has had to completely divert Face to Face’s work away from

other areas, including organizing criminal expungement clinics.

       38.     Defendant Steven T. Mnuchin is the Secretary of the Treasury. He is sued in his

official capacity as the head of the United States Department of Treasury and its Bureaus,

including the IRS. Secretary Mnuchin is responsible for distributing EIPs to eligible individuals

under the CARES Act.

       39.     Defendant Charles P. Rettig is the Commissioner of the IRS. He is sued in his

official capacity as the head of the IRS. Defendant Rettig reports to the Secretary of the Treasury

Defendant Mnuchin. As part of his duties, Defendant Rettig oversees the issuance of EIPs to

eligible individuals under the CARES Act.

       40.     Defendant U.S. Department of the Treasury is an executive agency of the U.S.

government. The Treasury Department operates and maintains systems that are critical to the

nation’s financial infrastructure, such as the production of coin and currency, the disbursement of

payments to the American public, revenue collection, and borrowing of funds necessary to run

the federal government.

       41.     Defendant U.S. Internal Revenue Service is a bureau of the U.S. Department of

the Treasury organized to carry out the responsibilities of the Secretary of the Treasury

under section 7801 of the Internal Revenue Code. The IRS was created through the legislative




                                                12
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 13 of 41




grant of authority to the Secretary of the Treasury to enforce federal internal revenue laws. The

IRS calculates and sends EIPs to those eligible under the CARES Act.

                                    LEGAL FRAMEWORK

       42.     The Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. 116-

136 (March 27, 2020) authorizes a “recovery rebate” against 2020 taxes for eligible households.

See 26 U.S.C. § 6428. Through the CARES Act, Congress directed the Treasury Department to

distribute advance payments “as rapidly as possible.” Id. at § 6428(f)(3)(A). The IRS refers to

these payments as economic impact payments. Though administered through the tax code, the

EIP is a means-tested benefit just like other benefits, such as housing and food assistance,

intended to benefit both adults and children. The distribution of the EIP is based on an

individual’s 2019 or 2018 income; however, Congress also directed that no EIP “shall be made

or allowed under this subsection after December 31, 2020.” Id.

       43.     The Administrative Procedure Act allows individuals to seek judicial remedies if

they are adversely affected by a final agency action, including actions that are unlawfully

withheld, unreasonably delayed, or arbitrary and capricious. 5 U.S.C. § 702-06.

       44.     Under the Due Process Clause of the Fifth Amendment to the U.S. Constitution,

individuals have a right to meaningful, individualized notice, supported by legal authority, before

they are denied a federal benefit in which they have a property interest as well a right to receive

their entitlement without unreasonable delay.

       45.     Under the Equal Protection Clause of the Fifth Amendment to the U.S.

Constitution, government agencies may not draw arbitrary distinctions among similarly situated

individuals.




                                                 13
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 14 of 41




       46.     Under Section 504 of the Rehabilitation Act, government agencies may not

exclude individuals from participation in, deny benefits to, or otherwise discriminate against

qualified individuals on the basis of their disabilities. 29 U.S.C. § 794.

                                    STATEMENT OF FACTS

       A.      Congress Passed the CARES Act which Authorized Economic Impact
               Payments for Individuals Economically Impacted by COVID-19.

       47.     The COVID-19 pandemic has been an unprecedented public health and economic

crisis. Well over two million Americans became sick and well over a hundred thousand died

between mid-March 2020 and late June 2020. 2 At the peak of the initial crisis, in May 2020,

economists estimated that the national unemployment rate was more than 20%, at or near the rate

at the peak of the Great Depression, and it is expected to remain significantly elevated through

2020. While many Americans stayed at home to ameliorate further public health and economic

fallout, prices for certain groceries and household goods like toilet paper surged due to increased

demand and supply chain disruptions. 3

       48.     To stabilize the overall economy and American households during this

unprecedented crisis, Congress passed, and the President signed into law, the CARES Act, Pub.

L. 116-136, on March 27, 2020.


2
  Coronavirus Disease 2019 (COVID-19) – Cases and Deaths in U.S., CDC,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/us-cases-deaths.html
[https://perma.cc/UW82-MYNZ]; The COVID Tracking Project, THE ATLANTIC,
https://covidtracking.com/ [https://perma.cc/HNV2-QVTJ].
3
  See Food at home prices up, gasoline and airfare prices down, over the year ended April 2020,
U.S. BUREAU OF LABOR STATS. (May 15, 2020), https://www.bls.gov/opub/ted/2020/food-at-
home-prices-up-gasoline-and-airfare-prices-down-over-the-year-ended-april-2020.htm
[https://perma.cc/JJ9J-SVMN]; It’s A Pandemic of the Food World: Grocery Prices on The Rise
Across the Country, CBS L.A. (May 16, 2020, 7:51 PM),
https://losangeles.cbslocal.com/2020/05/16/grocery-prices-coronavirus/
[https://web.archive.org/web/20200710124144/https://losangeles.cbslocal.com/2020/05/16/groce
ry-prices-coronavirus/].
                                                 14
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 15 of 41




        49.     Among other relief, the CARES Act authorizes immediate cash payments in the

form of an advance tax rebate to millions of American households, which the IRS calls

“economic impact payments” or EIPs. The Act authorizes payments of up to $1,200 for adults,

up to $2,400 for couples who file taxes jointly, and $500 for each qualifying dependent child

under the age of 17. The CARES Act uses the federal tax infrastructure to provide this financial

assistance to eligible families. See 26 U.S.C. § 6428.

        50.     To qualify for an EIP, an individual’s income must fall below a statutory

threshold. Id. § 6428(c). Payments decrease on a sliding scale for adults earning over $75,000

($112,500 if they file income taxes as “head of household”) and for couples earning over

$150,000. Second, the individual must be “eligible,” meaning not a dependent of another person

and either a U.S. citizen or a resident alien. Id. §§ 6428(d), 7701(b)). Third, individuals are

entitled to a $500 dependent EIP for each qualifying child. Id. § 6428(a)(2). To qualify for the

dependent EIP, the individual’s child must be under age seventeen, among other requirements.

Id. § 24(c).

        51.     An individual can receive a tax credit by satisfying these requirements in

Calendar Year 2020 and claiming the payment on their 2020 tax return. However, Congress

directed the IRS to pay EIPs in advance, based on Calendar Year 2019 or 2018 information.

Congress authorized the IRS to pay EIPs even to individuals who had not filed a 2019 or 2018

tax return. Id. § 6428(f)(5).

        52.     Congress directed that no advance EIP “shall be made or allowed under this

subsection after December 31, 2020.” Id. § 6428(f)(3)(A). After that date, individuals must wait

until the tax filing season opens to claim the credit on their 2020 tax return.




                                                 15
           Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 16 of 41




         53.     Congress intended that EIPs would help American households afford life

necessities like groceries, housing, and prescription drug copayments during a period of massive

economic disruption and unemployment, while boosting economic activity in the American

economy as a whole. 4

         54.     Congress intended that the IRS would distribute this money quickly, in a manner

of months – not a year. Senator Majority Leader Mitch McConnell described the purpose of the

CARES Act as to “rush financial assistance to Americans through direct checks to households

from the middle class on down.” 5 Senator Mike Rounds stated that he expected the public to

receive EIPs, including the “$500 for every child in a family” as soon as possible, “not a month

and a half or two months from now.” 6 Senator Rounds urged the CARES Act’s swift passage as

soon as possible, stressing that families “are hurting, and they need this additional assistance at

this time.” 7

         55.     In the final legislation, Congress directed the Secretary of the Treasury to

distribute EIPs as “rapidly as possible.” 26 U.S.C. § 6428(f)(3)(A).




4
  See 166 CONG. REC. S1929 (daily ed. Mar. 23, 2020) (statement of Sen. Lankford) (explaining
the EIPs were intended as a “stopgap method to help folks who are having trouble with their
utilities or whatever it may be, or extra expenses so they will have something”); 166 CONG. REC.
E339 (daily ed. Mar. 31, 2020) (statement of Rep. Jayapal) (describing cash-stimulus payments,
including $500 per child, as “relief to the vast majority of everyday people to immediately put
cash in people’s pocket to pay those mounting bills” (emphasis added)).
5
    166 CONG. REC. S2007 (daily ed. Mar. 24, 2020) (statement of Sen. McConnell).
6
    166 CONG. REC. S1968 (daily ed. Mar. 23, 2020) (statement of Sen. Rounds) (emphasis added).
7
    Id. (emphasis added).


                                                  16
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 17 of 41




        56.     To carry out this charge, Defendant Rettig and his staff at the IRS announced that

the IRS would make automated payments to tax households that filed federal income tax returns

for 2018 or 2019. 8

        57.     Many American families are not required to file federal income tax returns

because they have little or no taxable income. These so-called “non-filer” households include

many recipients of Social Security or other federal retirement and disability benefits.

        58.     Immediately following passage of the CARES Act, members of Congress and

advocates for individuals with disabilities and older adults urged the IRS to make payments

automatically to non-filer households whose income is “known” to federal agencies by virtue of

receipt of federal benefits. At first, the IRS refused, stating that all non-filer federal benefits

recipients would be required to file a simple tax return. 9




8
  I.R.S. News Release IR-2020-61, Economic Impact Payments: What You Need to Know (Mar.
30, 2020),
https://web.archive.org/web/20200331023905/https://www.irs.gov/newsroom/economic-impact-
payments-what-you-need-to-know; see also, I.R.S. News Release IR-2020-61, Economic Impact
Payments: What you need to know (Mar. 30, 2020), https://www.irs.gov/newsroom/economic-
impact-payments-what-you-need-to-know [https://perma.cc/9BZG-8YBY] (updating some
language on the website).
9
  See I.R.S. News Release IR-2020-61, Economic Impact Payments: What You Need to Know
(Mar. 30, 2020),
https://web.archive.org/web/20200331023905/https://www.irs.gov/newsroom/economic-impact-
payments-what-you-need-to-know (“People who typically do not file a tax return will need to
file a simple tax return to receive an economic impact payment.”); see also Justin Elliott and
Paul Kiel, Millions of Americans Might Not Get Stimulus Checks. Some Might Be Tricked Into
Paying TurboTax To Get Theirs, PROPUBLICA (Apr. 15, 2020, 5:00 AM),
https://www.propublica.org/article/millions-of-americans-might-not-get-stimulus-checks-some-
might-be-tricked-into-paying-turbotax-to-get-theirs [https://perma.cc/9A9A-NMLZ].
                                                   17
          Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 18 of 41




        59.      The Treasury Department and the IRS know, or should know, that many non-filer

federal beneficiaries, by definition, are either seniors or have severe disabilities qualifying them

for disability benefits. 10

        60.      After considerable external pressure from Congress and disability and taxpayer

advocates, the IRS and the Treasury Department announced in a press release that the

government would make automated EIPs to many federal benefits recipients.

        61.      On April 1, 2020, the IRS and the Treasury Department announced that Social

Security and Railroad Retirement Beneficiaries (RRB) would get automated payments through

data matching with the Social Security Administration and the Railroad Retirement Board. 11

        62.      Policy experts, including those at the Center on Budget and Policy Priorities,

estimate that approximately seventeen million Social Security recipients are non-filers who

qualified for automated payments. 12




10
  See Letter from the Sen. Hassan et al. to the Sec’y of the Treasury and Comm’r of IRS (Apr. 1,
2020), https://www.hassan.senate.gov/imo/media/doc/Hassan%20Brown%20-
%20Soc%20Sec%20Direct%20Assistance%20Payments.pdf [https://perma.cc/T3QH-TKLP]
(noting that many Social Security beneficiaries include seniors and people with disabilities, are
among those federal beneficiary non-filers).
11
   See Press Release, U.S. Dep’t of Treasury, Social Security Recipients Will Automatically
Receive Economic Impact Payments (Apr. 1, 2020), https://home.treasury.gov/news/press-
releases/sm967 [https://perma.cc/9PTD-MZHX]; see also, Michelle Singletary, A Timeline of
IRS Stimulus Payment Glitches, WASH. POST (May 4, 2020, 7:00 AM)
https://www.washingtonpost.com/business/2020/05/04/timeline-irs-stimulus-payment-glitches/
[https://perma.cc/2ZL3-M7AV].
12
   See Tara McGuinness & Gabriel Zucker, Congress Appropriated $300 Billion in Relief
Payments to Individuals and Families- but Poor Delivery May Prevent Tens of Millions of
Americans From Ever Accessing Them, NEW AM. (Apr. 8, 2020),
https://www.newamerica.org/public-interest-technology/reports/relief-payments-poor-delivery-
may-prevent-tens-of-millions-of-americans-from-accessing/ [https://perma.cc/ZM8T-5Q7W].


                                                 18
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 19 of 41




       63.     On April 15, 2020, the IRS and the Treasury Department announced that

Supplemental Security Income (SSI) recipients would also receive automatic payments. 13

Approximately 2.3 million adults receive SSI benefits due to old age, and approximately 4.6

million adults receive SSI benefits due to a disability. The maximum SSI benefit for an

individual is $783 per month. Approximately three million SSI recipients qualified for an

automated payment. 14

       64.     Shortly thereafter, the IRS, Treasury Department, and VA announced that

recipients of federal veterans’ benefits would also receive their payment automatically. 15




13
   I.R.S., News Release IR-2020-73, Supplemental Security Income recipients will receive
automatic Economic Impact Payments; step follows work between Treasury, IRS, Social Security
Administration (Apr. 15, 2020), https://www.irs.gov/newsroom/supplemental-security-income-
recipients-will-receive-automatic-economic-impact-payments-step-follows-work-between-
treasury-irs-social-security-administration [https://perma.cc/CT43-DWG5]; Press Release, U.S.
Dep’t of Treasury, Supplemental Security Income Recipients Will Receive Automatic COVID-
19 Economic Impact Payments (Apr. 15, 2020), https://home.treasury.gov/news/press-
releases/sm979 [https://perma.cc/STC6-7TFH]; Press Release, U.S. Dep’t of Treasury, Treasury
VA Partners with Veterans Affairs to Deliver Economic Impact Payments to Veterans
Automatically (Apr. 17, 2020), https://home.treasury.gov/news/press-releases/sm984 5423
[https://perma.cc/Q5TN-QPG7]; see generally, Arthur Delaney, SSI Recipients Will Now Get
Coronavirus Payments Automatically, HUFFINGTON POST (Apr. 15, 2020, 2:34 PM),
https://www.huffpost.com/entry/ssi-recipients-coronavirus-payments-
automatically_n_5e974a33c5b65eae709e167c [https://perma.cc/89E2-H84B].
14
   Gabriel Zucker, Sources for Population Estimates, NEW AM., (Apr. 8, 2020)
https://d1y8sb8igg2f8e.cloudfront.net/documents/Tables_-_Relief_Payments_Paper.pdf
[https://perma.cc/EM7H-HJQW].
15
   I.R.S. News Release IR-2020-75, Veterans Affairs recipients will receive automatic Economic
Impact Payments; Step follows work between Treasury, IRS, VA (Apr. 17, 2020),
https://www.irs.gov/newsroom/veterans-affairs-recipients-will-receive-automatic-economic-
impact-payments-step-follows-work-between-treasury-irs-va [https://perma.cc/TYS4-XX8D];
Press Release, U.S. Dep’t of Veterans Affs., VA Partners with Treasury Department to Deliver
Economic Impact Payments to Veterans and Survivors (Apr. 17, 2020),
https://www.va.gov/opa/pressrel/pressrelease.cfm?id=5423 [https://perma.cc/D822-SJFV].
                                                19
          Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 20 of 41




        B.      The Defendants Adopted Unreasonable and Burdensome Dependent EIP
                Policies.

        65.     Defendants are aware that “online only” tools and notices are not sufficient to

reach many Americans, particularly older, poorer citizens and those with mental and physical

disabilities. Research from the Taxpayer Advocate Service (“TAS”), an independent

organization within the IRS, discourages the IRS from using any policy “restricting access to

only online tools” because its shows that groups including seniors and people with disabilities

are unlikely to have internet at home, and many do not use the internet or do not know how to

use the internet. 16

        66.     On April 20, 2020 and April 24, 2020, however, the IRS and Treasury

Department issued press releases declaring that non-filing federal benefit recipients would have

very short periods of time to complete an online only tax form so they could receive $500 EIPs

for their dependent children. The form was complicated to use, glitch-ridden, not universally

accessible, and only available on-line.

        67.     In the evening of April 20, 2020, with no prior warning, the IRS and Treasury

Departments issued press releases that announced that Social Security and Railroad Retirement

benefits recipients with dependent children who were eligible for automated payments had less

than two days – until April 22, 2020 – to complete the IRS non-filer tool, in order to add their

dependent children to their automated payments. 17


16
   TAS, A FURTHER EXPLORATION OF TAXPAYERS’ VARYING ABILITIES AND ATTITUDES TOWARD
IRS OPTIONS FOR FULFILLING COMMON TAXPAYER SERVICE NEEDS 73 (2017),
https://taxpayeradvocate.irs.gov/Media/Default/Documents/ResearchStudies/ARC17_Volume2_
04_ExplorationTP.pdf [https://perma.cc/U9FX-FWXJ].
17
  I.R.S. News Release IR-2020-76, SSA, RRB recipients with eligible children need to act by
Wednesday to quickly add money to their automatic Economic Impact Payment; IRS Asks for
help in the “Plus 500 Push” (Apr. 20, 2020), https://www.irs.gov/newsroom/ssa-rrb-recipients-
with-eligible-children-need-to-act-by-wednesday-to-quickly-add-money-to-their-automatic-
                                                 20
             Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 21 of 41




        68.      The April 20 press releases stated that once the $1,200 automatic payment was

issued, non-filer beneficiaries would not be eligible to use the so-called “Non-Filer tool,” and

“by law” would have to seek their $500 dependent payments in association with a 2020 tax

return. 18

        69.       The Treasury Department press release contained a quote from Defendant

Mnuchin: “If the IRS does not receive this essential information by Wednesday [April 22], their

payment will be $1,200 and the $500 per child will be paid to them with a return filing for tax

year 2020.” In other words, non-filer federal benefits recipients who did not use the non-filer

portal within the allotted window would have to wait to file a tax return in Spring 2021 to receive

$500 for each dependent child. The IRS press release clarified that the deadline to use the IRS

non-filer tool was noon on April 22, 2020 – giving affected federal benefits recipients a window

of approximately forty hours. 19 Press releases were the primary means used to disseminate




economic-impact-payment-irs-asks-for-help-in-the-plus-500-push [https://perma.cc/B3JW-
D7LX]; Press Release, U.S. Dep’t of Treasury, Action Needed for Social Security Recipients
with Dependents Who Do Not File Tax Returns to Receive $500 Per Child Payment (Apr. 20,
2020), https://home.treasury.gov/news/press-releases/sm985 [https://perma.cc/7PNJ-T6T5].
18
   Press Release, U.S. Dep’t of Treasury, Action Needed for Social Security Recipients with
Dependents Who Do Not File Tax Returns to Receive $500 Per Child Payment (Apr. 20, 2020),
https://home.treasury.gov/news/press-releases/sm985 [https://perma.cc/7PNJ-T6T5] (“By
entering this information [in the non-filer tool] they can receive the $500 per dependent child
payment automatically in addition to their $1,200 individual payment. Otherwise, their payment
at this time will be $1,200. By law, the additional $500 per eligible child amount would be paid
in association with a return filing for tax year 2020.”) (emphasis added).
19
  I.R.S. News Release IR-2020-76, SSA, RRB recipients with eligible children need to act by
Wednesday to quickly add money to their automatic Economic Impact Payment; IRS Asks for
help in the “Plus 500 Push” (Apr. 20, 2020), https://www.irs.gov/newsroom/ssa-rrb-recipients-
with-eligible-children-need-to-act-by-wednesday-to-quickly-add-money-to-their-automatic-
economic-impact-payment-irs-asks-for-help-in-the-plus-500-push [https://perma.cc/B3JW-
D7LX].


                                                21
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 22 of 41




information about EIP dependent benefit payments, and no direct notice was given to affected

benefits recipients. The IRS press releases were accompanied by a companion press release by

the Social Security Administration. 20

       70.     On April 23, 2020, eight 21 Senators wrote to Defendants Mnuchin and Rettig,

expressing concern about Defendants’ position that those non-filers who were unable to meet the

April 22, 2020 deadline would not be able to receive any payments for dependent children until

filing a 2020 tax return in 2021. 22 Despite the Senators’ letter, the IRS and the Treasury

Department announced on April 24, 2020 that SSI and VA recipients would be given only until

May 5, 2020 to complete the non-filer tool. 23



20
  Act Now – Go to IRS.gov – A Message from Social Security Commissioner Andrew Saul, SSA
(Apr. 20, 2020), https://blog.ssa.gov/act-now-go-to-irs-gov-a-message-from-social-security-
commissioner-andrew-saul/ [https://perma.cc/HP33-J8XV].
21
   The letter was ultimately signed by forty Senators. Press Release, Sen. Maggie Hassan,
Senators Hassan, Brown, Bennet, and Booker Lead Push to Ensure Families Receive Promised
COVID-19 Stimulus Payments for Their Children as Quickly as Possible (Apr. 23, 2020),
https://www.hassan.senate.gov/news/press-releases/senators-hassan-brown-bennet-and-booker-
lead-push-to-ensure-families-receive-promised-covid-19-stimulus-payments-for-their-children-
as-quickly-as-possible [https://perma.cc/2LBP-B6Y8].
22
   Letter from Sen. Hassan et al. to the Sec’y of the Treasury and Comm’r of IRS (Apr. 23,
2020), https://www.hassan.senate.gov/imo/media/doc/Hassan-Brown-Bennet-
Booker%20Soc%20Sec%20dependent%20payments%20letter%20042320.pdf
[https://perma.cc/A4AX-YD2Z]. The Senators noted that they did not believe the IRS needed to
delay receipt of automatic benefits, or EIP dependent benefits, and asked Defendants to continue
to provide access to the Non-filers tool after the initial receipt of the automatic $1,200 stimulus
payment. Id. The Senators estimated that if IRS’s decided refusal to offer non-filers an
opportunity to seek benefits after the initial deadlines, that decision would impact 1 million child
dependents. Id.
23
   I.R.S. News Release IR-2020-81, VA, SSI recipients with eligible children need to act by May
5 to quickly add money to their automatic Economic Impact Payment; ‘Plus $500 Push’
Continues (Apr. 24, 2020), https://www.irs.gov/newsroom/va-ssi-recipients-with-eligible-
children-need-to-act-by-may-5-to-quickly-add-money-to-their-automatic-economic-impact-
payment-plus-500-push-continues [https://perma.cc/W8Y3-HAQ8]; I.R.S. News Release IR-
2020-86, VA, SSI recipients with eligible children need to act by Tuesday May 5 to quickly add
                                                 22
           Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 23 of 41




          71.    The April 24, 2020 IRS press release maintained that non-filers who missed the

May 5 deadline would “not be eligible to use the Non-Filers tool to add eligible children . . . and,

by law, the additional $500 per eligible child amount would be paid in association with a return

filing for tax year 2020.” 24 Defendant Rettig further explained that federal benefits recipients

who were non-filers would receive their $1,200 EIPs automatically, but “these recipients with

children . . . need to act quickly and register at IRS.gov to get the extra $500 per child added to

their payment.” 25 The press releases did not disclose the fact that some dependents would age-

out of eligibility for the dependent EIP if the filer waited to seek the amount in respect of their

dependent on a 2020 tax return. 26 U.S.C. § 6428(a)(2).

          72.    Following the April 24 press release, neither the IRS nor any other federal

government agency engaged in formal, individualized notice to federal beneficiaries about the

deadline.

          C.     The IRS Non-Filer Tool Is Difficult and Confusing to Use.

          73.    On April 10, 2020, the IRS launched its online non-filer tool for EIPs. 26 To

complete the non-filer tool, a non-filer needs to provide significant, mandatory personal


money to their automatic Economic Impact Payments; ‘Plus $500 Push’ Continues (May 1,
2020), https://www.irs.gov/newsroom/va-ssi-recipients-with-eligible-children-need-to-act-by-
tuesday-may-5-to-quickly-add-money-to-their-automatic-economic-impact-payment-plus-500-
push-continues [https://perma.cc/P2HR-MLLE].
24
     Id. (emphasis added).
25
   Kelly Phillips Erb, IRS Says Payments on Their Way for Some, While Non-Filers Need to Add
Children to Stimulus Checks, FORBES (Apr. 20, 2020, 3:34 PM),
https://www.forbes.com/sites/kellyphillipserb/2020/04/20/irs-sets-deadline-for-some-vets-
seniors-and-other-non-filers-to-update-dependent-info-for-stimulus-checks/#258a08e9182f
[https://perma.cc/HN89-FGZL] (emphasis added).
26
  See Non-Filers: Enter Payment Info Here, IRS, https://www.irs.gov/coronavirus/non-filers-
enter-payment-info-here [https://perma.cc/QH6V-EFLZ]; see also Justin Elliott and Paul Kiel,
Millions of Americans Might Not Get Stimulus Checks. Some Might Be Tricked Into Paying
                                                  23
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 24 of 41




information, including: (1) full name; (2) current mailing address; (3) email address; (4) date of

birth; and (5) Social Security Number. For each qualifying child, the non-filer needs to input the

child’s name, Social Security Number or Adoption Taxpayer Identification Number, and the

relationship to the non-filer and non-filer’s spouse if applicable. 27

       74.     To complete the non-filer tool, a non-filer may be asked to input their 2018

adjusted gross income (“AGI”), their driver’s license number, and/or an IP PIN. If the non-filer

is asked for 2018 AGI, IP PIN, or driver’s license number, they cannot complete the tool without

inputting that information. 28 Non-filers who believed that they input their information into the

non-filer tool correctly received emailed rejections if they made minor, inadvertent errors in

completing the tool.

       75.     The non-filer tool uses sophisticated tax law terminology and other phrasing that

are inaccessible to people with limited literacy, and/or to people with intellectual, cognitive,

and/or learning disabilities.

       76.     The non-filer tool is only available online. There is no paper version of the tool. It

is not mobile enabled, so it cannot easily be used on a cellular smart phone. And, although the




TurboTax to Get Theirs, PROPUBLICA (Apr. 15, 2020),
https://www.propublica.org/article/millions-of-americans-might-not-get-stimulus-checks-some-
might-be-tricked-into-paying-turbotax-to-get-theirs [https://perma.cc/9A9A-NMLZ].
27
  Non-Filers: Enter Payment Info Here, IRS, https://www.irs.gov/coronavirus/non-filers-enter-
payment-info-here [https://perma.cc/QH6V-EFLZ].
28
  See Letter from Consortium for Citizens with Disabilities (“CCD”) to Comm’r Rettig at 2
(June 2, 2020) [hereinafter “CCD Letter”], http://www.c-c-d.org/fichiers/CCD-Letter-re-EIP-
Portal-Issues_FINAL_6-2-20.pdf [https://perma.cc/PAG5-9TU4].


                                                  24
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 25 of 41




non-filer tool is available in English and Spanish, 29 it is not available in other languages. The

Spanish language version of the non-filer tool does not always work reliably.

       D.      No Assistance Was Available to Federal Beneficiary Non-Filers, Many of
               Whom have Disabilities, to Complete the IRS Online Form Before the April
               22 and May 5 Deadlines.

       77.     Through mid-May 2020, the IRS did not staff its telephone customer service lines

to help non-filers who experienced difficulties using the non-filer portal. No telephonic customer

assistance was available to federal benefits recipients who were non-filers. 30 In fact,

contemporaneous information on the non-filer tool and the IRS web site advised non-filers that

they should not call the IRS for help with the tool. 31

       78.     Beginning on May 18, 2020, long after the April 22 and May 5 deadlines expired,

the IRS added customer service staff and released a new telephone number where people could

call with questions about their stimulus checks. 32

       79.     Even after IRS staffed its telephone customer service lines, assistance to non-

filers was limited. As of June 13, 2020, IRS’s own website counsels “IRS live phone assistance




29
   I.R.S. News Release IR-2020-83, New Spanish language version unveiled (Apr. 28, 2020)
https://www.irs.gov/newsroom/use-irs-non-filers-enter-payment-info-here-tool-to-get-economic-
impact-payment-many-low-income-homeless-qualify [https://perma.cc/W3U8-44W9]
30
   Kelsey Snell, IRS Budget Cuts, Staffing Challenges Create Coronavirus Payment Headaches,
N.P.R. (Apr. 9, 2020, 5:00 AM), https://www.npr.org/2020/04/09/830159777/irs-budget-cuts-
and-staffing-challenges-create-coronavirus-payment-headaches [https://perma.cc/489A-5HSC]
(noting IRS web tools counsel people to “not call” with problems related to EIPs).
31
 Let Us Help You, IRS, https://www.irs.gov/help/telephone-assistance [https://perma.cc/8696-
DCMN].
32
  Zack Friedman, Call the IRS About Your Stimulus Check—Here’s How, FORBES (May 21,
2020, 8:30 AM), https://www.forbes.com/sites/zackfriedman/2020/05/21/stimulus-check-
contact-irs/#52a475c5155a [https://perma.cc/QG6X-VDCX].


                                                  25
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 26 of 41




is extremely limited at this time.” 33 As late as June 2, 2020, the IRS stated “[t]axpayers

contacting the EIP phone line should be aware we are open with limited staffing and expect

recorded assistance or long wait time for an assister,” and that they were not yet processing their

mail. 34 IRS Taxpayer Assistance Centers were closed, and only began to reopen on Monday,

June 29, 2020. 35

       80.     Because of the COVID-19 pandemic, free computing sites, like libraries,

recreation centers, and schools, were closed to the public in most of the country in late April and

early May, including in the Philadelphia region, where many Plaintiffs reside. 36

       81.     Because of the COVID-19 pandemic, free low-income tax filer assistance was not

available throughout much of the United States and was completely unavailable in the

Philadelphia region from March 14 through March 25, 2020. 37


33
 Let Us Help You, IRS, https://www.irs.gov/help/telephone-assistance [https://perma.cc/8696-
DCMN].
34
   Michelle Singletary, Didn’t get your stimulus payment? Here’s how to find it., WASH. POST
(June 2, 2020, 5:59 PM), https://www.washingtonpost.com/business/2020/06/02/didnt-get-your-
stimulus-payment-heres-how-find-it/ [https://perma.cc/H2LG-CMXX].
35
   IRS Operations During COVID-19: Mission-Critical Functions Continue, IRS,
https://www.irs.gov/newsroom/irs-operations-during-covid-19-mission-critical-functions-
continue [https://perma.cc/B8KP-63KC] (“On Monday, June 29, 2020, the IRS began opening its
Taxpayer Assistance Centers (TACs) to the public in phases.”)
36
   Howard Pinder, As COVID-19 deepens the digital divide, a call to move beyond simply
providing access, TECHNICAL.LY (Apr. 27, 2020, 10:03 AM),
https://technical.ly/philly/2020/04/27/as-covid-19-deepens-the-digital-divide-a-call-to-move-
beyond-simply-providing-access/ [https://perma.cc/2M3H-JEJV] (documenting all 54 branches
of Philadelphia’s public library closed).
37
   Due to Coronavirus Concerns, AARP Tax Aide, Other Programs Suspended, AARP (Mar. 16,
2020), https://states.aarp.org/missouri/due-to-coronavirus-concerns-aarp-tax-aide-other-
programs-suspended [perma.cc/22CZ-CRY8] (noting Tax-Aide, the largest tax assistance service
for seniors, was suspended across the country); see also AARP Foundation Tax-Aide Now
Offering Free Virtual Tax Services Amid COVID-19 Crisis, AARP (June 15, 2020),
https://press.aarp.org/2020-6-15-Tax-Aide-Offering-Virtual-Services-Amid-COVID19-Crisis
                                                 26
          Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 27 of 41




        E.      Many Federal Beneficiary Non-Filers Did Not Receive the EIPs for their
                Dependent Beneficiaries to which They Were Entitled due to Defendants’
                Policies.

        82.     Because of the lack of formal, individualized notice, federal beneficiaries,

including some of the Plaintiffs, were not aware of the deadlines to add dependent children to

their automated payments.

        83.     Other impacted people, including those who became aware of the deadlines, were

unable to complete the non-filer tool because it was only available online, too complex, and not

language or disability accessible, and/or because assistance was not available from the IRS or

free tax assisters.

        84.     An estimated 365,000 people who did complete the form by the deadline did not

receive the EIP dependent payment with their automatic payments. 38

        85.     It is estimated that 250,000 to 450,000 people, who are federal beneficiary non-

filers, received their $1,200 EIPs but missed the deadline to claim their children. 39

        86.     The IRS and the Treasury Department repeatedly announced their position that

federal beneficiary non-filers who did not meet the deadlines to use the non-filer tool, would not




[https://perma.cc/V2MA-MQE7] (establishing that AARP did not restore Tax Aide service until
June, 15, long-after the deadlines for federal beneficiary non-filers). The Taxpayer Advocates
Service also had a policy in place to not accept any cases related to solely EIP issues. Bridget
Roberts, Memorandum for Taxpayer Advocate Service Employees, TAXPAYER ADVOC. SERV.
(May 14, 2020), https://www.irs.gov/pub/foia/ig/tas/tas-13-0520-0011-
economic_impact_payments_and_tas_case_acceptance.pdf [https://perma.cc/RK6N-E8SR].
38
  2020 Filing Season and IRS COVID-19 Recovery, Hearing Before Senate Fin. Comm., (June
30, 2020) (statement of Charles Rettig, Comm’r of the IRS).
39
  Karen Bannan and Gabriel Zucker, Waiting for a Check that Never Came, NEW AM. (July 8,
2020), https://www.newamerica.org/public-interest-technology/blog/waiting-check-never-came/
[https://perma.cc/7TC9-HG5B].


                                                 27
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 28 of 41




be allowed to subsequently seek the dependent stimulus payments to which they are entitled

except through filing a 2020 tax return in Spring 2021. 40

       87.     After May 5, 2020, the IRS non-filer website was updated to include the

following notice for federal benefits recipients with dependents: “[t]he window has closed to use

this tool for these recipients who have a child and don’t normally file a tax return. These

recipients who do not receive a payment that includes up to $500 for any qualifying children can

file a tax return next year to determine their payment based on 2020 and claim any additional

amount they weren’t paid this year.” 41

       88.     On May 6, 2020, IRS Chief Counsel Michael Desmond stated that IRS does not

intended to publish regulations regarding the CARES Act, stating that the statements in its FAQs

and press releases reflect all the guidance it intends to provide on most issues. 42




40
   See, e.g., I.R.S. News Release IR-2020-76, SSA, RRB recipients with eligible children need to
act by Wednesday to quickly add money to their automatic Economic Impact Payment; IRS Asks
for help in the “Plus 500 Push” (Apr. 20, 2020), https://www.irs.gov/newsroom/ssa-rrb-
recipients-with-eligible-children-need-to-act-by-wednesday-to-quickly-add-money-to-their-
automatic-economic-impact-payment-irs-asks-for-help-in-the-plus-500-push
[https://perma.cc/B3JW-D7LX]; I.R.S. News Release IR-2020-81, VA, SSI recipients with
eligible children need to act by May 5 to quickly add money to their automatic Economic Impact
Payment; ‘Plus $500 Push’ Continues, (Apr. 24, 2020), https://www.irs.gov/newsroom/va-ssi-
recipients-with-eligible-children-need-to-act-by-may-5-to-quickly-add-money-to-their-
automatic-economic-impact-payment-plus-500-push-continues [https://perma.cc/NK3M-4DTU];
Economic Impact Payment Information Center – Q33: I think the amount of my Economic
Impact Payment is incorrect. What can I do?, IRS, https://www.irs.gov/coronavirus/economic-
impact-payment-information-center [https://perma.cc/JXM4-PLTW].
41
  Non-Filers: Enter Payment Info Here, IRS, https://www.irs.gov/coronavirus/non-filers-enter-
payment-info-here [https://perma.cc/QH6V-EFLZ] (emphasis in original).
42
  Alexis Gravely, Most IRS Coronavirus Relief FAQs Won’t Become Formal Guidance, TAX
NOTES (May 7, 2020), https://www.taxnotes.com/featured-news/most-irs-coronavirus-relief-
faqs-wont-become-formal-guidance/2020/05/06/2chk3 [https://perma.cc/85KA-ESQP]; Tax
Analysts, Taxing Issues: Stimulus Measures to Date, YOUTUBE (May 6,
2020), https://www.youtube.com/watch?v=qpPNm43tBCA [https://perma.cc/4NCK-Q6FA].
                                                  28
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 29 of 41




       89.     Social Security and Railroad Retirements benefits recipients began receiving their

$1,200 EIPs on April 29, 2020. SSI and Veterans benefits recipients began receiving their $1,200

EIPs on May 10, 2020.

       90.     Many federal benefits recipients did not receive EIPs for dependents, even though

some recipients believed that they successfully used the non-filer tool. Those federal benefits

recipients, including the Plaintiffs, who did not receive EIP dependent payments, were given no

recourse but to wait until 2021 to file 2020 tax returns – tax returns that many benefits recipients

would not otherwise likely need to file. 43

       91.     In early June 2020, the IRS website reflected that the IRS was aware many

parents did not receive the dependent child EIPs to which they are entitled. The IRS’s website

includes instructions for those who “did not receive the full amount to which you believe you are

entitled”; the site states that the remedy is that “you will be able to claim the additional amount

when you file your 2020 tax return.” The IRS noted this advice is “particularly important for

individuals who may be entitled to additional $500 per qualifying child payments.” 44

       92.     On June 4, 2020, the Treasury Department reported to the House Ways and

Means Committee that EIPs were issued to “all eligible Americans” “for whom IRS has the




43
   Michelle Singletary, IRS tells parents still waiting for their $500 stimulus child benefit it won’t
arrive until next year, WASH. POST (May 1, 2020, 6:59 PM),
https://www.washingtonpost.com/business/2020/05/01/irs-tells-parents-still-waiting-their-500-
stimulus-child-benefit-it-wont-arrive-until-next-year/ [https://perma.cc/TL6D-EVFG].
44
   IRS, Economic Impact Payment Information Center – Q33: I think the amount of my
Economic Impact Payment is incorrect. What can I do?,
https://www.irs.gov/coronavirus/economic-impact-payment-information-center
[https://perma.cc/JXM4-PLTW].


                                                 29
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 30 of 41




necessary information to make payment,” including all non-filers who submitted information

through the non-filer portal through May 26, 2020. 45

       93.       Despite widespread reporting that many federal benefits recipients and other

parents and caretakers are missing EIPs for dependents, 46 IRS did not create a path to issue the

missing payments in 2020, before the December 31, 2020 deadline in the CARES Act.

       94.       On June 25, 2020, the Government Accounting Office (“GAO”) released a report

confirming that the Defendants failed to pay 450,000 individuals their $500 EIPs for dependent

children who were registered on the non-filers portal from April 10 to May 17, 2020. The

Report stated:

       According to IRS officials, from April 10 to May 17, 2020, payment calculations
       [for EIPs] did not include additional money for qualifying children claimed on
       returns submitted through the online non-filer tool. IRS officials estimate up to
       450,000 recipients did not receive a payment that included additional money for
       their qualifying children. 47

In other words, the federal beneficiary non-filers who did use the non-filer tool in time, did not

have their automatic stimulus payments “plus”ed with dependent payments, as the IRS press

releases promised.




45
   Economic Impact Payments Issued to Date, H. COMM. WAYS & MEANS (June 5, 2020),
https://waysandmeans.house.gov/sites/democrats.waysandmeans.house.gov/files/documents/202
0.06.04%20EIPs%20Issued%20as%20of%20June%204%20FINAL.pdf?eType=EmailBlastCont
ent&eId=5ad577c5-0727-44ec-a5fa-f13f593ab5e5 [https://perma.cc/VF8X-GCHY].
46
  See Michelle Singletary, A Timeline of IRS Stimulus Payment Glitches, WASH. POST (May 4,
2020, 7:00 AM) https://www.washingtonpost.com/business/2020/05/04/timeline-irs-stimulus-
payment-glitches/ [https://perma.cc/2ZL3-M7AV] (“Parents received their stimulus payments
minus the promised $500 per dependent child”),
47
  U.S. GOV’T ACCOUNTABILITY OFF., GAO-20-625, COVID-19: OPPORTUNITIES TO IMPROVE
FEDERAL RESPONSE AND RECOVERY EFFORT (June 25, 2020), gao.gov/reports/GAO-20-
625/#TOC Letter_Findings [https://perma.cc/JG95-Z88Y].


                                                 30
            Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 31 of 41




          95.     The GAO Report further stated that the IRS was working to provide

supplemental, corrected payments by the end of July 2020 to non-filer federal benefits recipients

who registered their dependents on the non-filer portal but did not receive their dependent EIPs.

          96.     On June 29, 2020, the National Taxpayer Advocate, Erin Collins, delivered her

Fiscal Year 2021 Objectives to Congress. She noted that there was a systemic problem with

individuals “not receiving stimulus payments for qualifying children.” 48 She added that, although

IRS had been “concerned that once it issued individuals an EIP, it did not have authority or a

process to issue additional amounts,” it was her “understanding that there are no legal constraints

on the IRS’s authority to issue additional amounts in 2020; thus, the decision to do so is purely a

business one.” 49

          97.     On June 30, 2020, Commissioner Rettig testified before the Senate Finance

Committee about the 2020 tax filing season and the IRS COVID-19 recovery. During the

hearing, Commissioner Rettig acknowledged, consistent with the GAO Report, that many non-

filer federal benefits recipients who had used the non-filer portal to register qualifying

dependents, did not receive dependent EIPs. Commissioner Rettig estimated that roughly

365,000 people received incomplete EIPs as a result. 50

          98.     Commissioner Rettig committed the IRS to identifying non-filer benefits

recipients who successfully used the non-filer portal but did not receive dependent EIPs, and



48
   NAT’L TAXPAYER ADVOC., OBJECTIVES REPORT TO CONGRESS FISCAL YEAR 2021 at 52 (2020)
https://taxpayeradvocate.irs.gov/Media/Default/Documents/2021-JRC/JRC21_FullReport.pdf
[https://perma.cc/JP87-WDZE].
49
     Id. at 53.
50
  2020 Filing Season and IRS COVID-19 Recovery, Hearing Before Senate Fin. Comm., (June
30, 2020) (statement of Charles Rettig, Comm’r of the IRS).


                                                 31
            Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 32 of 41




hoped to issue corrective payments in July 2020. 51 When questioned by Senator Hassan about

whether non-filing federal benefits recipients who were unable to use the portal by the tightly

prescribed timelines would also have access to supplemental payments, Commissioner Rettig

would not commit to creating a pathway for them to receive a supplemental payment. 52

           99.    Shortly after the hearing, Senators Cardin, Wyden, Carper, Bennet, Hassan,

Casey, Menendez, Warner, Cantwell, Brown, Whitehouse, Stabenow and Cortez Masto

responded to the testimony by sending Defendants Mnuchin and Rettig a letter noting that they

“appreciate the IRS taking action to provide supplemental dependent payments to these

traditional non-filers [who were able to use the non-filers portal, but], this action does not

address those who were not able to meet the truncated deadlines to claim dependents.” 53

           100.   These Senators noted that there is a “clear solution” to assist the “economically

vulnerable families” who were not able to meet the truncated deadlines. They observed that the

IRS had already announced it would “keep the Non-Filers portal open until October 15 for those

who need to file through the portal and did not receive automatic payments.” 54 They added: “We

request that the IRS allow traditional non-filers with eligible dependents equal time and



51
   Id.; Michelle Singletary, New data reveal how many poor Americans were deprived of $500
stimulus payment for their children, WASH. POST (June 30, 2020, 5:13 PM),
https://www.washingtonpost.com/business/2020/06/30/new-data-reveal-how-many-poor-
americans-were-deprived-500-stimulus-payment-their-children/ [https://perma.cc/6V47-DJCQ].
52
  2020 Filing Season and IRS COVID-19 Recovery, Hearing Before Senate Fin. Comm., (June
30, 2020) (statement of Charles Rettig, Comm’r of the IRS).
53
   Letter from the Democratic Sens. of Sen. Fin. Comm. to the Sec’y of the Treasury and
Comm’r of IRS (June 30, 2020), https://www.cardin.senate.gov/imo/media/doc/Cardin-
Wyden%20Letter%20to%20Rettig%20on%20EIP%20dependents%20supplemental%20payment
s.pdf [https://perma.cc/ZMH8-4MPV].
54
     Id.


                                                   32
            Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 33 of 41




opportunity to access the Non-Filers Portal in order to claim their rightful dependent payments,

in line with the supplemental payments being provided to those who made the initial short

window for filing through the portal.” 55

           101.   Non-filer federal benefits recipients are by definition low income and many have

disabilities. Their average incomes range from less than $600 per month for SSI recipients to

roughly $1,500 for certain retirement benefits. They have urgent need for the EIPs and dependent

EIPs in particular due to the economic fallout from the pandemic, including surging prices for

food and household goods, lack of school breakfasts and lunches to supplement family meals,

and income disruptions from household members losing work due to the economic crisis. 56

           102.   Forcing federal benefits recipients to wait until Spring 2021 to receive EIPs for

eligible dependent children will exacerbate food and housing insecurity and other economic

hardship, causing irreparable harm.

           103.   Forcing federal benefits recipients to seek dependent EIPs based on their 2020,

rather than 2018 or 2019 tax circumstances, renders those dependents who turn seventeen in

2020 ineligible for the benefit that they would have otherwise received.

           104.   Despite their public acknowledgment of their mistakes in issuing EIPs and

extensive external pressure from Congress and advocates for older adults and individuals with

disabilities, Defendants have failed to articulate any justification for their ongoing refusal to

allow certain federal benefits recipients, who were unable to meet the initial truncated timelines



55
     Id.
56
   See Press Release, Sen. Sherrod Brown, Senate Democrats Urge Treasury and IRS to Deliver
Dependent Stimulus Payments as Soon as Possible (May 11, 2020),
https://www.brown.senate.gov/newsroom/press/release/brown-democrats-treasury-irs-deliver-
dependent-stimulus-payments [https://perma.cc/PE7U-W97U].


                                                   33
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 34 of 41




to use the non-filer portal, to receive subsequent, corrective EIPs for their dependent children in

2020, as mandated by the CARES Act. 57

                                      CAUSES OF ACTION

                                            Count I:
                     Violations of the Administrative Procedure Act (“APA”)

        105.    Plaintiffs incorporate by reference the allegations of the preceding paragraphs as

if alleged herein.

        106.    The APA requires this Court to compel agency action unlawfully withheld or

unreasonably delayed. 5 U.S.C. § 706(1).

        107.    The APA further requires this court to hold unlawful and set aside any agency

action that is “arbitrary, capricious, an abuse of discretion . . . or otherwise not in accordance

with law,” 5 U.S.C. § 706(2)(A), or “in excess of statutory jurisdiction, authority, or limitations,

or short of statutory right.” Id.§ 706(2)(C).

        108.    Agency action that is not the product of reasoned decision-making is arbitrary and

capricious. Motor Vehicle Mfrs. Ass’n of United States, Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 43 (1983). An agency that “entirely fail[s] to consider an important aspect of the

problem” before it has acted in an arbitrary and capricious manner. Id.

        109.    Defendants have unreasonably delayed the receipt of dependent EIPs by federal

benefit recipients by refusing to allow recipients who did not meet the applicable non-filer



57
   Id.; Press Release, Sen. Mitch McConnell, McConnell: “This is Not a Political Opportunity. It
is a National Emergency” (Mar. 22, 2020),
https://www.mcconnell.senate.gov/public/index.cfm/pressreleases?ContentRecord_id=16D7E2D
B-8860-4B80-A9F3-6E6858BF625D [https://perma.cc/34GF-CZD4]; Letter from the
Democratic Sens. of Sen. Fin. Comm. to the Sec’y of the Treasury and Comm’r of IRS (June 30,
2020), https://www.cardin.senate.gov/imo/media/doc/Cardin-
Wyden%20Letter%20to%20Rettig%20on%20EIP%20dependents%20supplemental%20payment
s.pdf [https://perma.cc/ZMH8-4MPV].
                                                  34
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 35 of 41




deadlines to seek benefits until at the earliest Spring 2021, nearly a year after Congress intended

the funds to be distributed.

       110.    Defendants arbitrarily and capriciously created an online non-filer tool that is

inaccessible for federal benefits recipients, particularly recipients with limited computer/internet

access and/or intellectual, cognitive, behavioral, or learning disabilities.

       111.    Defendants arbitrarily and capriciously imposed deadlines of forty hours (at

worst) to ten days (at best) for federal benefits recipients to complete the non-filer tool and add

dependent children to their automated EIPs.

       112.    Defendants arbitrarily and capriciously refused to create a process that allows

federal benefits recipients who did not meet the deadlines, or whose non-filer applications were

rejected, to receive dependent EIPs in 2020.

       113.    Defendants’ actions constitute “final agency action[s]for which there is no other

adequate remedy in court.” 5 U.S.C. §704.88.

       114.    Defendants’ actions are contrary to the mandate of Congress in the CARES Act

that established that Defendants have a duty to distribute EIPs as “rapidly as possible” in

response to the financial burdens caused by the pandemic. 26 U.S.C. § 6428(f)(3)(A).

       115.    Defendants’ actions concerning the non-filer portal are arbitrary and capricious

because they set up an online-only non-filer portal and then provided non-filer federal

beneficiaries with deadlines as short as forty hours, and not more than ten days, to navigate the

portal, even though they knew or should have known that many affected federal benefits

recipients had disabilities that would render it more difficult for them to complete an online

portal within the designated timeframe.




                                                  35
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 36 of 41




        116.    As noted above, the APA requires this Court to hold unlawful and set aside any

agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law,” including actions that are not the product of reasoned decision-making. State Farm,

463 U.S. at 41, 43. To satisfy that requirement, an agency must cogently explain why it acted in

a given manner.

        117.    The Defendants’ actions are arbitrary and capricious because they have failed to

offer any reasoned basis that could justify a policy of setting unreasonably short deadlines for

registering dependents of federal beneficiaries that are inconsistent with and significantly less

favorable than the deadlines to register dependents given to other citizens who have also not filed

federal income tax returns in 2018 or 2019.

        118.    The Defendants’ actions are further arbitrary and capricious because they did not

create a mitigation or remedial strategy for those who missed the deadline and because they have

provided no reason for why they cannot issue supplemental payments. This failure has

unreasonably delayed receipt of dependent EIP benefits.

                                         Count II:
   Violations of the Due Process Clause of the Fifth Amendment to the U.S. Constitution

        119.    Plaintiffs incorporate by reference the allegations of the preceding paragraphs as

if alleged herein.

        120.    Defendants failed to provide constitutionally adequate notice of the deadlines for

federal benefits recipients to complete the non-filer tool and add dependent children to their

automated EIP payments, thus preventing some recipients from receiving payments to which

they were entitled.

        121.    Defendants’ policy of delay in dispersing dependent EIPs violates plaintiffs’ right

to receive an entitlement within a reasonable time.

                                                 36
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 37 of 41




        122.    Defendants’ actions violate the Due Process Clause of the Fifth Amendment.

                                        Count III:
 Violation of the Equal Protection Clause of the Fifth Amendment to the U.S. Constitution

        123.    Plaintiffs incorporate by reference the allegations of the preceding paragraphs as

if alleged herein.

        124.    Defendants have failed to articulate a rational basis concerning why non-filer

households who do not receive federal benefits may complete the non-filer tool through October

15, 2020, but federal benefits recipients may not.

        125.    Defendants have failed to articulate a rational basis as to why Social Security and

Railroad Retirement recipients were given forty hours to add their dependent children to their

automated payments, and why SSI and VA recipients were given only ten days.

        126.    Defendants have failed to articulate a rational basis as to why non-filer federal

benefits recipients who were able to navigate the non-filer tool by the requisite deadlines will

receive supplemental dependent EIPs in July 2020, but non-filer federal benefits recipients who

were not able to navigate the non-filer tool may not receive supplemental dependent EIPs until

the Spring of 2021.

        127.    Defendants’ actions violate the Equal Protection Clause of the Fifth Amendment.

                                            Count IV:
                               Violations of the Rehabilitation Act

        128.    Plaintiffs incorporate by reference the allegations of the preceding paragraphs as

if alleged herein.

        129.    Section 504 of the Rehabilitation Act of 1973 provides that:

           No otherwise qualified individual with a disability in the United States . . .
           shall, solely by reason of his or her disability, be excluded from the
           participation in, be denied the benefits of, or be subjected to discrimination



                                                 37
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 38 of 41




             under any program or activity receiving Federal financial assistance or activity
             conducted by any Executive agency[.]

29 U.S.C. § 794 (as amended).

        130.     Mr. McGruder, Ms. Butterfield, Ms. Valentin, Ms. DeMuro, and Ms. Rodriguez,

and many of Face to Face’s clients, are “individuals with a disability” as defined in 29 U.S.C. §

705(20) because each has a physical or mental disability that substantially limits one or more of

his or her major life activities.

        131.     Defendants the Treasury Department and the IRS are executive agencies.

        132.     As a result of being “individual[s] with a disability,” as defined in 29 U.S.C. §

705(20), Mr. McGruder, Ms. Butterfield, Ms. Valentin, Ms. DeMuro, and Ms. Rodriguez, and

many of Face to Face’s clients, are entitled to modifications and auxiliary aids and services that

provide them equally effective access to IRS print communications.

        133.     As a bureau of the Treasury Department, an executive department of the United

States federal government, the IRS must comply with Section 504.

        134.     The IRS is bound by regulations the Treasury has promulgated under Section 504

of the Rehabilitation Act, 31 C.F.R. Part 17. These regulations require the IRS to “take

appropriate steps to effectively communicate with . . . members of the public” and “furnish

appropriate auxiliary aids where necessary to afford an individual with handicaps an equal

opportunity to participate in, and enjoy the benefits of,” its programs and activities. 31 C.F.R. §

17.160(a).

        135.     The regulations also require the IRS to provide Plaintiffs with “auxiliary aids,”

which are “services or devices that enable persons with impaired sensory, manual, or speaking

skills to have an equal opportunity to participate in, and enjoy the benefits of, programs or

activities” that the IRS conducts. 31 C.F.R. § 17.103(c). In addition, the IRS must “give primary

                                                  38
          Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 39 of 41




consideration to the requests of” individuals with disabilities in determining the type of auxiliary

aid it must provide.

        136.    As alleged herein, the Treasury, through its bureau the IRS, has and continues to

discriminate unlawfully against Plaintiffs and many Face to Face clients by failing to

communicate with them in an accessible format. Defendants failed to provide telephonic or other

assistance to help recipients with disabilities complete the non-filer tool, effectively foreclosing

receipt of EIPs for dependent children on the basis of the recipients’ disabilities.

        137.    Defendants’ non-filer tool is only available online and uses sophisticated

language, both of which makes it inaccessible to people with intellectual, cognitive, behavioral

health, or learning disabilities.

        138.    By failing to implement policies, procedures, and practices to ensure that

individuals with disabilities receive effective communication, the IRS has created and continues

to create a significant and unnecessary obstacle to Plaintiffs’ and many Face to Face clients’

understanding of and ability to respond timely to important information concerning their tax

obligations.

        139.    Providing IRS print communications in formats accessible to Mr. McGruder, Ms.

Butterfield, Ms. Valentin, Ms. DeMuro, and Ms. Rodriguez, and many Face to Face’s clients

would not fundamentally alter the IRS’s programs or create an undue administrative or cost

burden.

        140.    The IRS’s conduct constitutes an ongoing and continuous violation of the law.

Unless restrained from doing so, the IRS will continue to violate the law. The IRS’s conduct has

caused and will continue to cause Plaintiffs immediate and irreparable injury. Plaintiffs have no

adequate remedy at law for the injuries they suffer and will continue to suffer.



                                                 39
         Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 40 of 41




                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

        (1)    Declare that the Defendants’ actions pertaining to federal benefits recipients with

qualifying dependent children violate the Administrative Procedure Act and the guarantees of

due process of law and equal protection under the Fifth Amendment to the United States

Constitution, and discriminate against individuals with disabilities under Section 504 of the

Rehabilitation Act;

        (2)    Enter preliminary and permanent injunctive relief requiring that Defendants cease

unreasonably delaying until 2021 dependent EIPs to federal benefits recipients to which they are

entitled in 2020;

        (3)    Direct Defendants to allow federal benefits recipients with dependent children to

apply for the dependent payments to which they are entitled within thirty days in a manner that is

accessible to federal benefits recipients, including benefits recipients with limited

computer/internet access and/or intellectual, cognitive, behavioral health, or learning disabilities;

        (4)    Order Defendants to allow and make economic impact payments of $500 per

eligible child to eligible federal benefits recipients who electronically file a processable 2019 tax

return or non-filer claim on or before December 1, 2020, and order that Defendants allow and

make such payments within 21 days of receiving the claim and not later than December 31,

2020;

        (5)    Order Defendants to allow and make economic impact payments of $500 per

eligible child to eligible federal benefits recipients who file a processable 2019 tax return or non-

filer claim by non-electronic means on or before October 15, 2020, and order that Defendants

allow and make such payments within a reasonable time and not later than December 31, 2020;



                                                 40
       Case 2:20-cv-03590-CFK Document 1 Filed 07/22/20 Page 41 of 41




      (6)    Award Plaintiffs their costs and reasonable attorneys’ fees; and

      (7)    Provide such other and further relief as this Court deems just and proper.



Dated this 22nd day of July, 2020               Respectfully submitted,




                                                Ellen T. Noteware, ID No. 82711
                                                Caitlin G. Coslett, ID No. 30698
                                                Phyllis M. Parker, ID No. 77336
                                                Nicholas Urban, ID No. 307129
                                                BERGER MONTAGUE PC
                                                1818 Market Street, Suite 3600
                                                Philadelphia, PA 19103
                                                Telephone: (215) 875-3000
                                                enoteware@bm.net
                                                ccoslett@bm.net
                                                pparker@bm.net
                                                nurban@bm.net

                                                Jennifer Burdick, ID No. 306703
                                                Kristen Dama, ID No. 207079
                                                COMMUNITY LEGAL SERVICES, INC.
                                                1424 Chestnut Street
                                                Philadelphia, PA 19102
                                                Telephone: (215) 981-3700
                                                JBurdick@clsphila.org
                                                KDama@clsphila.org

                                                Christine Speidel, ID No. 325502
                                                Leslie Book, ID No. 88566
                                                VILLANOVA FEDERAL TAX CLINIC
                                                299 North Spring Mill Road
                                                Villanova, PA 19085
                                                Telephone: (610) 519-4123
                                                Chrisine.Speidel@law.villanova.edu
                                                Book@law.villanova.edu




                                              41
